Title: To James Madison from Edward Carrington, 18 December 1786
From: Carrington, Edward
To: Madison, James


Dr. Sir,
New York Decr. 18. 1786
Your favor of the 4th. Instant was received by the last post. It was fortunate that the same causes of the delay of the Mail, operated also to prevent the sailing of the Packet. With very little trouble I placed your letter in the hands of Mr. Chavalier. The re-election of Colo Lee has afforded me the highest pleasure, as it undoubtedly relieves his feelings, but I am at the same time deeply affected by the loss of Mr. Jones from the delegation.
I cannot learn that Mr. Jay is proceeding in the business of the Mississippi. He probably will waite to see the Countenance of the new Congress. If he can assure himself of the cover of a bare majority, I believe he will make the treaty, and rely upon the timidity of some of the dissenting States for the ratification. It is probable the Eastern column will be broken in Jersey and Pensylvania, and, it is equally so, that there will be a change in some of the Southern States.
The business of a convention is well brought forward by Virginia, and I hope their act will be generally adopted. The dereliction of Massachusetts is, however, to be apprehended. The delegation of that State prevented the recommendation of the measure from Congress, as suggested by the deputations at Annapolis, and advised its non adoption in their Legislature. The effect of this advice, I have not been informed of, but the natural supposition is, that nothing was done in the late Session, and there will not be another, before the time proposed for the convention of the deputies. The reasons given by these Gentlemen for their opposition are, that the mode of amending the confederation is provided by the Act itself. Amendments, are to, originate with Congress, and, be agreed to by the States, and that it would derogate from the dignity and Weight of that body, to take a secondary position in the business. This is an elevated idea, and, in an efficient Sovereignty, would be a wise one. The truth is, we have not a government to Weild and Correct, but must pursue the most certain means for obtaining one. We have only four States now on the floor. I am dr Sir Your Sincere friend & St.
Ed. Carrington
